Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Park et al (US 20180301739).  Regarding claim 7, the reference is directed to a lithium sulfur battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte ([0095]).  Regarding claims 1 and 2, the electrolyte comprises a non-aqueous solvent and a lithium salt that may comprise one or more of LiCl, LiBr, LiI, and LiCF3SO3, among others (see claim 10 of the reference).  Regarding claims 1 and 8, the anions of these salts inherently have donor numbers of 15 kcal/mol or more (15-50 kcal/mol), as evidenced by the instant claims and specification.  The electrolyte can also comprise an LiNO3 additive salt (all Examples, Table 1), the nitrate anion also having a donor number within the claimed range.  Regarding claim 3, the electrolyte contains the salt in the range of 0.1-4M, which anticipates the claimed range of 0.1-8M (claim 11 of the reference).   Regarding claims 3 and 9, the salt may be present in an exemplary amount of 1.0M, which anticipates the claimed ranges of 0.1-8M and 1-4M (Table 1).  Regarding claims 4-6 and 10, the solvent comprises a cyclic and a linear ether (claim 1 of the reference), wherein in Example 1, the cyclic ether is THF and the linear ether is diisobutyl ether.  The volume ratio of the two is 1:1, thus anticipating the range recited in claim 10.  
	Thus, the instant claims are anticipated.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
May 31, 2022